 

$b 5:16-cr-20755-JEL-EAS ECF No. 72, PagelD.812 Filed 07/08/20 Page 1 of 8
| om, raves Distier Court
OF THe
Fastern, Disteies Court oF Mie Ions

 

 

iL Fecitiower | Oe
aera Sraes | CS

NW eR America, fo NCR LOTIS*CON

be Merrion For Modi Keerion.. OC
oo Aapesed ree of IMprisamenT
Ser ex Traerchimacy ancl Comp fra. ae

{lo uswasoms JB USC. $ 3SBZ(QUA) 9 J

 

 

  

    
     
 

   
 

 

 

 

 

oo... (come nove, “le petimoness, ASHanT, We (FOAL. ee ene ene
moves. 715 Nenordsle. Couct..To. Grant The I
cee te ef be Pert, Ones. lap SOMMENT- For CxXTVQ =. ce ttt eee
ee ee bh verdes y cael Compelling CEQSON Unico
a SEB USC.B S3S5S8Z(CLIYA) oe

 

 

 

Co ee le suit ae tile Caves Act thht was. Bugnedl J
oe cf fe ANTO Tang THe PET Toner gual Foes Fov_teleasé.

en Seam Sedlera\ Prison, clave re Coviel 19 ponclone). a
|b Ke reguicemeny ct being .aat Wsk. mere
Co et Only. Tike petitioner Suikecs Tram Pilysical oe
. (meus, IN veel reg eare Mecication. THAT.

il. depletes. Tike PeTITONecs bape. SysTe. oe

 

 

 

 

df Gee Exhibit A) Making tHe peniioners Keel ec
. |) arcisk. ExherctAleFh

 

 

 

 
Cas

€

P 5:16-cr-20755-JEL-EAS ECF No. 72, PagelD.813 Filed 07/08/20 Page 2 of 8

 

. Onc Che Ay Ng AO20.. 0. Petitioner Nad a Donic. artack Ce
PAsSOUT. in a dx¢ Cell becouse He Couldar

 

 

 

 

 

 

thwcArrack amc alsc ures. denied medical...

 

ar muss be. Stary indeed fora. YOund. Atant..
re a be Ame Sonecl Withee 0 Small leckecl Foon.

 

 

Ke TT a Lo! Kocslty. ins hid ‘cu. EL VvC.. OWer. ANIMOTES. ( one

 

 

 

 

 

wested tor Tile Virus EVEN OS. INMOTES. KOS. GET.

 

TING. Sick foe tile Vicus. THe yf. MOS. AST MAOVE.TO

 

 

 

 

Lb lene Nas k KNOL. pleat ¢ or [eee paler 4 To » clo

 

 

 

 

NK art mish lnnaares. uur.7e. Keep. wilena lacked

 

 

 

 

br “es duc we tile Heer. After Powundineg ON, THE
_ door ¥c Yor. ant Hour (beCause THe ix 1S KNOKL. Pande . ce en
Jourcrone Sar ersegenies) te Thame was. Pullecl 0
1 Yrone lis. Cel anil YING. \Onainutes For ain Teed

USNove. pack. inet. “his. Cell ancl Wtas. Tall Te. Ainge 0

beater Mo medical was Called The (Max Seate Mi Gt ee ee ene
Innacsme Trey Sean Burwusde’ /7805-029 Ned en

ALO. sort “) Heave.ol tec ond Atwor. 7e\be able 72. I conn ee sn
Nelp Kien r5_necded...

Gv Apeil Lt 15,2020. 20 pert Tnover. cond ortlec J INPACTES.
WkGS Move To. C- CALIT.. For. at n'sk IMWmases.. For Tle
. Coyvied 14 Virus. During thar Time KMGKL. OME KOS

- E- -UALIT.. For. QUOI CMTE. Severca\ clays. LOTEM
aes YILELe. rag. back re C- liner, TS. cctv oe
enter one For (Oday s Maw IF. JUNE. one Milan. a

\ Has rested THe _kitlale C-UNIT. AMA QVENNLS.. peeps ene
Mauve tebe Virvs ine. Chuctince. Tile DETITIONEN. sila. AS
lout Fr GMT For MS. ke. i

 

 

~ HP, biéblenl Pent Oner_CSkK KMET. MOU He PPert... en
: yilent Mek Lil Mealare Sack go. back zo C-mdr,
Kacd For nitler Té khert For He Vitus ro. arrack. AGGIN,
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Casd 5:16-cr-20755-JEL-EAS ECF No. 72, PagelD.814 Filed 07/08/20 Page 3 of 8
| nl Te pete ee an dos MO. + Care les he.
_ Ins a ger our af. seul Xree Carl des more.
- Moxey 7 OUT. He SHeclal. Bs
_ Peace MOTE silat Cz aleve. been, denied. by
oe lane Lherclem Fav. COM PE SS1OM ATE release...
Ye ee — op ae ee a. _ _ ee _ _
_ on _ —_ pote co cee we
bom _ a _

 

 

 

 

 

 

 

 
Case 5:16-cr-20755-JEL-EAS ECF No. 72, PagelD.815 Filed 07/08/20 Page 4 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

) ( OCS USI ODL
: 7
_ 4 Jor tie Fa Llamcseg IPABOALS, Tila s Horworals le
2 Court Soules OranT + oe Per TOMENS MICTIONL
: cmd oder sie Secved.
i . Doere this 77. 2020
7 7 Sespectiully Submitted
i en Tiler,

 

 

 

 

 

 

 

 
5:16-cr-20755-JEL-EAS ECF No. 72, PagelD.816 Filed 07/08/20 Page 5 of 8

 

Read this medicine information sheet carefully each time you get this medicine filled. You must carefully read
the "Consumer Information Use and Disclaimer" below in order to understand and correctly use this information.
This information is for MALE patients only. It does NOT include important information for FEMALE patients.

Adalimumab Prefilled Pens and Syringes
Pronunciation (a da LIM yoo mab)

Brand Names: US Humira; Humira Pediatric Crohns Start; Humira Pen; Humira Pen-CD/UC/HS Starter; Humira Pen-Ps/
UV Starter.

  

 

 

* Very bad and sometimes deadly infections have
happened in patients who take this drug. Most people
who had these infections were taking other drugs to
lower the immune system like methotrexate or steroid
drugs. If you have any infection, are taking antibiotics
now or in the recent past, or have had many infections,
talk with your doctor.

* TB (tuberculosis) has been seen in patients started on
this drug. These patients were exposed to TB in the
past, but never got the infection. You will be tested to
see if you have been exposed to TB before starting
this drug.

* Lymphoma and other cancers have happened in
people who take this drug or drugs like it. This has
been deadly in some cases. Talk with the doctor.

* Arare type of cancer called hepatosplenic T-cell
lymphoma (HSTCL) has happened with this drug and
other drugs like it. These cases have been deadly.
Almost all cases were in people who were using
drugs like this one along with certain other drugs
(azathioprine or 6-mercaptopurine). Most of the time,
this happened during treatment for Crohn's disease
or ulcerative colitis. Also, most cases were in male
teenagers or young men. Talk with the doctor.

 

 

 

 
   

* It is used to treat plaque psoriasis.
¢ Itis used to treat ulcerative colitis.

* Itis used to treat a skin problem called hidradenitis
suppurativa.

* [tis used to treat uveitis.

* It may be given to you for other reasons. Talk with the
doctor.

 
   

* If you have an allergy to adalimumab or any other part
of this drug.
Wolters Kluwer Clinical Drug Information

¢ Itis used to treat some types of arthritis - a
* Itis used to treat Crohn's disease. e
* Itis used to treat ankylosing spondyiitis. = injury. Use a soft toothbrush and an electric razor.

* If you are allergic to this drug; any part of this drug; or
any other drugs, foods, or substances. Tell your doctor
about the allergy and what signs you had.

* Ifyou are taking any of these drugs: Abatacept or
anakinra.

* Ifyou are using another drug like this one. If you are
not sure, ask your doctor or pharmacist.

This is not a list of all drugs or health problems that
interact with this drug.

Tell your docter and pharmacist about all of your drugs
_(prescription or OTC, natural products, vitamins) and
health problems. You must check to make sure that it is
safe for you to take this drug with all of your drugs and
health problems. Do not start, stop, or change the dose of
any drug without checking with your doctor.

 
   

* Tell all of your health care providers that you take this
drug. This includes your doctors, nurses, pharmacists,
and dentists.

* You may have more chance of getting an infection.
Wash hands often. Stay away from people with
infections, colds, or flu.

* Ifyou have had hepatitis B before or carry the virus,
talk with your doctor. Drugs like this one can cause the
virus to become active. This can lead to very bad and
sometimes deadly liver problems.

* Hepatitis B testing needs to be done as you were told
by the doctor. Talk with the doctor.

You may bleed more easily. Be careful and avoid

Make sure you are up to date with all your vaccines
before treatment with this drug.

* Talk with your doctor before getting any vaccines. Use
of some vaccines with this drug may either raise the
chance of an infection or make the vaccine not work as
well.

* Do not get a weakened bacteria like BCG for bladder
cancer while you use this drug. Talk with your doctor.

« Have blood work checked as you have been told by
the doctor. Talk with the doctor.

* If you have a latex allergy, talk with your doctor. Some
products have latex.

1£2

Page 1

 
: /20 Page 6 of 8
ID.817 Filed 07/08
7 -EAS ECF No. 72, Page
:16-cr-20755-JEL-E

ZxrmaMibir

MILAN FC] MIL - E01-104L
4004 E. ARKONA ROAD - MILAN, Michigan 48160

165132-MIL Weaver, Sarah NP 06/08/20
WALTON, ASHANTI] _ 95115-039

inject 40 mg subcutaneously EVERY 2 weeks for RA
pill line**

 

Adalimumab Pen-Subcu Kit 40 MG/0.8ML [2]
(11) Refills 06/24/20 RCW Refill Until: 12/05/20
#1 syrin Don't Confiscaté Batore: 09/22/20

CAUTION: Federal/State law Prohibits transfer of this drug
to any person other than patient for whom prescribed,

 
  
  

 

 

RESPONSE TO REQUEST FOR REDUCTION IN SENTENCE June 1, 2020
WALTON, Ashanti B-2 Unit
Reg. No: 55115-039 RIS Request

Your request for Compassionate Release/Reduction in Sentence (RIS) has been reviewed

pursuant to 18 U.S.C. 3582 (c)(1)(A). We will not be pursuing a request for compassionate
release in your case.

A review of your request reveals you have submitted a request for a reduction in sentence based
on inmates with a debilitating medical condition.

Program Statement 5050.50, states a request for a motion under 18 U.S.C, 4205(g) or
3582(c)(1){A) shall be submitted to the Warden. Ordinarily, the request shall be in writing, and
submitted by the inmate. An inmate may initiate a request when there are particularly
extraordinary or compelling circumstances which could not be reasonably have been foreseen
by the court at the time of sentencing. The criteria for a RIS request as an inmate with a
debilitated medical condition requires that you are experiencing a deteriorating mental or
physical health condition that substantially diminishes your ability to function in a correctional
facility and conventional treatment promises no substantial improvement to your mental or’
physical condition. Further you can carry on self-care and are not confined to a bed or chair
more that 50% of waking hours.

The Bureau of Prisons (BOP) is carefully monitoring the spread of the COVID-19 virus and
taking extraordinary measures to contain it. As with any type of emergency situation, we carefully
assess how to best ensure the safety of staff, inmates and the public.

Your current debilitated medical condition, with or without the spread of the COIVD-19 virus,
does not meet the criteria outlined in the paragraphs above. We recognize that you, like all of us,
have legitimate concerns and fears about the spread and effects of the virus. However, your
concern about being potentially exposed to, or possibly contracting COVID-19 does not currently
warrant an early release.

Accordingly, your Request for Reduction in Sentence is denied. In the event you are not
satisfied with this response and wish to appeal, you may contact your Unit Team to initiate an
appeal in accordance with the Administrative Remedy Program. Please note, this appeal
process begins with a BP-9 (Warden level).

| trust this addresses your concerns.

| eit
G/x/29 ext

:16-cr-20755-JEL-EAS ECF No. 72, PagelD.818 Filed 07/08/20 Page 7 of 8" “~
 

 

REG. NO.

S CORRECTIONAL INSTITUTION
00 ~» P.O. BOX 1000
MILAN, MICHIGAN 48160 E \ V E

FE, ce of ae Clerk

 

2 Ss. Lm: WII CT COUNT

Aa Arbor PLE SBI OL

a
oO
N
—
oO
©
—
NN
oO
TC
2
i
o
a
2
QO
oO
Do
Oo
ou
ai
NM
oO
Zz
LL
O
Lu
WY)
~¢
WW
=
Lu
”?
LO
LO
NM
oO
N
1
2
co
aH
LO
wo
Yn
oO
O

ECEIVE

JUL 21 2020

KS OFFICE Se
Us. LSSTAICT CaN OO est Zulrerry Ken SOOCLERK'S OFFICE

U.S. DISTRICT COURT

46ic4—2 izase. | PAM fea TLD Deena det Madey fe dye ple hatte

> sh,

    

 

- -

 
